IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


ROY H. LOMAS, SR., D/B/A ROY LOMAS           : No. 52 MAL 2016
CARPET CONTRACTOR,                           :
                                             :
                    Respondent               : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
                                             :
               v.                            :
                                             :
JAMES B. KRAVITZ, CHERRYDALE                 :
CONSTRUCTION CO., ANDORRA                    :
SPRINGS DEVELOPMENT, INC., AND               :
KRAVMAR, INC. F/K/A EASTERN                  :
DEVELOPMENT ENTERPRISES INC.,                :
                                             :
                                             :
                                             :
                    Petitioners              :


                                        ORDER



PER CURIAM

       AND NOW, this 24th day of August, 2016, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, as stated by Petitioner, are:


   (1) Whether, as a matter of law, the Montgomery County Court of Common Pleas
       should have been recused from presiding over the non-jury trial due to an
       appearance of impropriety arising from the ongoing participation and financial
       interest in the litigation by a sitting member of that Court?

   (2) Whether, as a matter of law, an appearance of impropriety was created when a
       sitting member of the Montgomery County Bench personally participated in the
       litigation?


   Justices Donohue and Wecht did not participate in the consideration or decision of

this matter.